Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-18-00493-CV

                            Travis MENDIOLA, Jr. and Brenda Mendiola,
                                          Appellants

                                                   v.

                                       Travis MENDIOLA, Sr.,
                                               Appellee

                     From the 218th Judicial District Court, Wilson County, Texas
                                 Trial Court No. 15-04-0196-CVW
                             Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: December 12, 2018

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d

180, 181 (Tex. App.—San Antonio 2001, no pet.).

                                                    PER CURIAM